Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/160607 filed on January 28, 2019. Claims 21-29 are presented for examination and are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-3 of U.S. Patent No. 10,908,826. Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are directed to a multi-tenant system wherein a second tenant is given access to the data of the first tenant; given there is a defined relationship between these tenants; and wherein the differences between the claimed inventions are minor and obvious.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 21 recites “storing, by a processor, a first tenant directory to be exclusively accessed by a first tenant”; however, the specification as originally filed does not provide enough details as to enable one skilled in the art to store a first tenant directory to be exclusively accessed by the first tenant. On the one hand, the specification is silent regarding “a first tenant directory” and only discloses “first tenant data” and never discloses how the data is stored in such a way as to enabled exclusive access. In fact the disclosure is silent regarding exclusive access.
On the other hand, the claim further recites “access rights” and presumably these access rights are how data is stored in a way as to be exclusively accessed by a tenant. However, the specification is silent regarding access rights of any kind. As such, the examiner reasonably concludes that the claim(s) contains subject matter which was not 
Finally, it is clear that the claimed invention is directed to sharing data between tenants. Therefore, the label ‘exclusive’ is misleading; particularly because even if the first tenant had ownership of the data from the start, this data becomes shared between the tenants. Thus, the resulting data is clearly not exclusive to any one tenant; but instead is shared across tenants.
Independent claims 24 and 27 recite similar limitations and suffer from the same issues as outlined above. Therefore, these claims are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. Dependent claims 25, 26, 28 and 29 do not fix the deficiencies of their parent claims and therefore are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the Claims 22 and 23 depend from canceled claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 and 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yancey (US 9,361,366) in view of Zuo (Tenant-based access control model for multi-tenancy and sub-tenancy architecture in Software-as-a-Service. Frontiers of Computer Science. 2017). 
Regarding claim 27, Yancey teaches a system for controlling access to memory cells, the system comprising: a system memory [tenant data storage 42 and system data storage 44; c9 L5-20]; and a processor coupled to the system memory [a processor system 36; c7 L5-30] and configured to:
determine that a first tenant directory is to be exclusively accessed by a first tenant from a first tenant portal, the first tenant directory further comprises first tenant exclusive accessible data [assume users 17 and 18 are associated with the tenant corresponding to tenant information 15 and not associated with the tenant .
Yancey, however, does not explicitly teach store an access relationship between the first tenant and the second tenant, wherein the access relationship defines access rights of the second tenant to the first tenant directory; enable, in response to a determination that the access relationship between the first tenant and the second tenant is a first access relationship, access by the second tenant through a second tenant portal to the first tenant directory; and provide data of the first tenant directory to the second tenant via the second tenant portal.
Zuo, when addressing issues regarding multi-tenant computer systems, teaches store an access relationship between the first tenant and the second tenant, wherein the access relationship defines access rights of the second tenant to the first tenant directory [The sharing may be between two sibling tenants (e.g., T1-to-T2, or T11-to-T12 in Fig. 1) or parent-child tenants (e.g., T1-to-T11 in Fig. 1). Sharing resources include all kinds of resources, such as application components and data in service-oriented SaaS. Private resource components can be granted for other tenants to access with their owner’s permissions. Sections 3) Sharing relationships among tenants on p.466]; enable, in response to a determination that the access relationship between the first tenant and the second tenant is a first access relationship, access by the second tenant through a second tenant portal to the first tenant directory [In MTA and STA environment, tenants from different parents can unite a federal to share resources with each other, which means users of tenant Ti can span the isolation between tenants to access another tenant Tj’s resources; Section 2) T-T sharing strategy on p.476].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to enable sharing between tenants as disclosed in Zou. The combination would have be obvious because a person of ordinary skill in the art would know to use the known technique of tenant-tenant sharing through defining relationships using federals to improve multi-tenant computer systems by enabling more efficient tenant-tenant sharing.
Finally, regarding the limitation of providing data of the first tenant directory to the second tenant via the second tenant portal. Yancey shows that portals 11 and 12 are assigned to tenant 15 and portal 13 is assigned to tenant 16 [FIG. 1 and c3 L35-65]. What’s more, the sharing relations defined in Zou do not change the mode of access that tenant use; it simply discloses means for users of tenant Ti to span the isolation between tenants and to access another tenant Tj’s resources. Thus, a person of ordinary skill in the art would infer that each tenant would continue to use the assigned portal for accessing the private data and also the data shared with another tenant. Thus, the combination Yancey/Zuo clearly teaches the particular limitation.
Regarding claim 28, Yancey/Zuo teaches the system of claim 27, wherein the determining the access relationship of the second tenant comprises retrieving the access relationship of the second tenant from a table, the table configured to record access relationships between the first tenant and other tenants, and access relationships of the other tenants in access relationships [The access control module of the geographic e-Science SaaS platform is given out in Fig. 10. A security management center is built to manage the access control of the whole platform, including several distributed authentication servers, access control servers, dynamic constraint control servers and an access control database center; Fig. 10 and Section 4) Access control sub-system design in the geographic e-Science SaaS cloud platform on p.481].
Particularly, while Yancey/Zuo do not explicitly disclose using a table for storing the sharing relationships, Zou explicitly discloses several tables use to implement the disclosed sharing scheme (e.g. DataSharePAssignFromSTtoT(ai, ai j, t_name, key_range [m, n], Pi), which allows ai to access ai j’s table t_name within key_range[m, n] with permission Pi) and tables are a well-known data structure used in computer system to store metadata.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to store the relationship definitions between tenants in a table. The combination would have be obvious because a person of ordinary skill in the art would know to use a table to efficiently store metadata.
Regarding claim 29, Yancey/Zuo teaches the system of claim 27, wherein the determining the access relationship of the second tenant comprises receiving first data from the first tenant portal, the first data including an information that specifies the access relationship between the first tenant and the second tenant [In TMS-ARBAC model, T-T sharing is supported by federals and O_Rs, with CreateFederal, JoinFederal and ShareOuterRole operations. Whether a federal is a data sharing or app (i.e. a tenant creates a Federal through its portal to define the sharing relationship with another tenant)].
Regarding claim 21; these claim(s) limitations are significantly similar to those of claim(s) 24; and, thus, are rejected on the same grounds.
Regarding claims 27-29; these claim(s) limitations are significantly similar to those of claim(s) 24-26; and, thus, are rejected on the same grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).